Citation Nr: 1736055	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  14-29 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1954 through March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a live videoconference hearing in June 2017.  A transcript of the hearing is associated with the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the Veteran's bilateral hearing loss was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The absence of in-service evidence of hearing loss disability during a veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley v. Brown, 5 Vet. App. at 159 (1993).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Board finds that the first element of service connection for bilateral hearing loss under Shedden is met.  The Veteran has reported that he suffers from bilateral hearing loss which was confirmed upon VA examination.  See, e.g., May 2014 VA hearing loss examination.  The May 2014 VA hearing loss examination revealed the following measured puretone threshold values:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
80
80
85
LEFT
50
55
60
65
65

The relevant thresholds were all at 40 decibels or greater, and the speech recognition scores in the right and left ears were 72 percent and 92 percent respectively.  Therefore, the Board finds that the Veteran has a current disability of bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.

The Board finds that the second element of service connection under Shedden is also met.  The Veteran testified at the hearing that he was exposed to loud noise during active duty service including jet engine noise.  The Board notes that the Veteran's service personnel records confirmed the Veteran served as an Engine Mechanic, and the Board finds the Veteran's statements to be credible.  See, e.g., Veteran's Certificate of Release of Discharge.  Therefore, the Board finds that the Veteran was exposed to loud noises including jet engine noise during his active duty service.

The Board finds that third element of service connection under Shedden is also met in regard to the Veteran's bilateral hearing loss.  The Board affords some probative weight to the opinion of the May 2014 VA hearing loss examiner, who indicated that the Veteran had normal hearing test results on separation from service in March 1964 and that the Veteran's hearing loss is less likely than not related to service.  However, the Board finds that the examiner's conclusion that there was no threshold shift in the Veteran's hearing during service is not supported by the evidence of record.  The Veteran's hearing examination on his December 1954 enlistment examination was a whispered voice test and did not establish thresholds at the time.  As the Veteran himself has noted, the Board cannot conclude that his current hearing loss disability is unrelated to service on the basis of "normal" test results on the separation examinations.  See, e.g. July 2014 Appeal to Board of Veterans' Appeals (citing Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The Board also affords some probative weight to the Veteran's testimony regarding the onset and progressive worsening of bilateral hearing loss following excessive exposure to very loud noises including the jet engine noise during service.  The statements are consistent with the documentation in the service records showing that the Veteran was an Engine Mechanic.  The Veteran is competent to report symptoms of decreased hearing acuity, and the Veteran has reported that the symptoms have been progressing since service.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

The Board notes that the puretone thresholds recorded on the Veteran's March 1964 audiometric test results on the Veteran's separation examination show higher overall thresholds for the right ear than the left.  In his July 2014 substantive appeal, the Veteran explained that his body positioning during service was often such that his right ear was closer to the jet engine noise.  The Board finds this explanation to be credible and supported by the audiometric test results.  
The Board also affords some probative weight to the June 2017 opinion of D.A.P., a medical doctor, who offered an opinion in support of the Veteran's claim.  The doctor opined that the Veteran has severe bilateral hearing loss with an additional conductive component in the right ear, which may be secondary to a tympanic membrane injury.  Treatment records indicate the Veteran's right ear was treated with a mastoidectomy for a cholesteatoma.  See, e.g., July 2013 Otolaryngology Note from Clarksburg VA Medical Center.  D.A.P. noted the Veteran's significant history of military noise exposure and asked the Board to consider service connection for the Veteran's hearing loss.  The Board weighed these statements in the context of the totality of the evidence including the Veteran's statements and the service records, which indicate the Veteran's acuity in the right ear was worse than the left upon separation from service.  

Ultimately, the Board finds that the evidence for and against the Veteran's claims for entitlement to service connection for bilateral hearing loss is in relative equipoise.  The Board affords the Veteran the benefit of the doubt and finds there is medical evidence of record establishing a link between the Veteran's noise exposure in service and his bilateral hearing loss.  Accordingly, the Board finds that a grant of service connection is warranted for bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


